Title: To Thomas Jefferson from Charles Peale Polk, 28 February 1802 [i.e. ca. 27 February 1802]
From: Polk, Charles Peale
To: Jefferson, Thomas


          
            Sir,
            George Town Feby 28th. 1801 [i.e. ca. 27 Feb. 1802]
          
          Conceiving in some measure of your many and important engagements, It is with extreme reluctance that, I intrude for one moment on your valueable time. But the extreme distress of a Dear family has Occasioned, and I trust will plead my Apology for writing this Letter.
          You will recollect Sir, that in the course of last summer, I had the honor of waiting on you with a view of Obtaining some subordinate Appointment. Your Attention encouraged the hope of success; and supported by Mr. Madison’s repeated Assurances of the friendship of the Administration and a sincere desire of doing something for me, I rested perfectly secure that the event would be brought about; and in consequence removed my family to this Town.
          
          There is a vacancy, as a Clerk, at this time in the Office of the Accountant of the War Department. But I find that my want of an extensive Knowledge of Accounts, entirely disqualifies me for the Station. my expectation was that, I might be placed in one of the Public Offices, where Copying would be the principle business; but at present I can hear of no such situation.
          It has not been in my power to Obtain any business in the line of my Profession for the greater part of the last Year, and I can Assure you Sir, that in Consequence, have been compelled to dispose of the principal part of my Household furniture for the support of my family.  After stating these facts Sir, I wish to address you as a Gentleman of fortune and humanity in behalf of a Dear suffering family who, at this time want the necessaries of Life; and hope that it may suit you to Afford some pecuniary aid, at present,
          I have only to add the Assurances of the profound respect with which I ever have been, and am, Your Obd Servt.
          
            Charles Peale Polk
          
        